DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-20, 24, 25, 28, 30, and 41-43 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhat et al. (US 2005/0224913, hereinafter Bhat) in view of Ahn et al. (US 2006/0006497, hereinafter Ahn).
	With respect to claims 1 and 41, Bhat discloses a capacitor (fig. 1) comprising: a bottom electrode (34); a top electrode (40) over the bottom electrode; a dielectric film (36/38) between the bottom electrode and the top electrode; and an Al2O3  film between the top electrode and the dielectric film (para 0032; the dielectric film can be hafnium oxide and aluminum oxide can be between hafnium oxide and the top electrode 40).
Bhat does not explicitly disclose that the Al2O3 is doped and the doped Al2O3 film including a first dopant, and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os.
In an analogous art, Ahn discloses that the Al2O3 is doped and the doped Alz2O3 film including a first dopant (Para 0008 - doped Al2O3), and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os (Para 0009 – oxide of hafnium, zirconium etc.).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claim 17, Bhat a semiconductor device (fig. 1) comprising:
a substrate (12); a gate structure (Para 0024) on the substrate;
a first source/drain region (26) and a second source/drain region (28), both arranged in upper portions of the substrate; and a capacitor (44) on the substrate, the capacitor comprising a bottom electrode (34), a top electrode (40), a dielectric film (36/38) between the bottom electrode and the top electrode, and a doped Al2O3 film between the top electrode and the dielectric film (para 0032; the dielectric film can be hafnium oxide and aluminum oxide can be between hafnium oxide and the top electrode 40).
the bottom electrode being electrically connected to the first source/drain region (34 electrically connected to 26), the top electrode being over the bottom electrode (40 is over 34).
Bhat does not explicitly disclose that the Al2O3 is doped and the doped Al2O3 film including a first dopant, and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os.
In an analogous art, Ahn discloses that the Al2O3 is doped and the doped Alz2O3 film including a first dopant (Para 0008 - doped Al2O3), and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os (Para 0009 – oxide of hafnium, zirconium etc) .
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claim 25, Bhat discloses a method of fabricating a capacitor (Para 0001), the method comprising: forming a bottom electrode (34 of fig. 1); forming a dielectric film (36/38) on the bottom electrode; forming am Alz2O3 film on the dielectric film (Para 0032; the dielectric film can be hafnium oxide and aluminum oxide can be between hafnium oxide and the top electrode 40); and forming a top electrode (40) on the doped Al2O3 film.
Bhat does not explicitly disclose that the Al2O3 is doped and the doped Al2O3 film including a first dopant, and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os.
In an analogous art, Ahn discloses that the Al2O3 is doped and the doped Alz2O3 film including a first dopant (Para 0008 - doped Al2O3), and an oxide including a same element as the first dopant having a higher dielectric constant than a dielectric constant of Al2Os (Para 0009 – oxide of hafnium, zirconium etc) .
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claims 2 and 19, Bhat/Ahn discloses the capacitor of claim 1. 
Bhat does not explicitly disclose wherein the first dopant comprises one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, and Lu.
In an analogous art, Ahn discloses wherein the first dopant comprises one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, and Lu  (Para 0008- zirconium, hafnium etc.).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claim 3, Bhat/Ahn discloses the capacitor of claim 1.
Bhat does not explicitly disclose wherein the doped AlzO3 film comprises the first dopant in an amount greater than 0 at % and less than 50 at%.
In an analogous art, Ahn discloses wherein the doped AlzO3 film comprises the first dopant in an amount greater than 0 at % and less than 50 at% (Para 0033- 0.1% - 33%).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claims, 4, 18, 28, Bhat/Ahn discloses the capacitor of claim 1.
Bhat does not explicitly disclose wherein the doped Al2O3 film further comprises a second dopant that is different from the first dopant, and an oxide comprising a same element as the second dopant has a higher dielectric constant than the dielectric constant of Al2Os3.
In an analogous art, Ahn discloses wherein the doped Al2O3 film further comprises a second dopant that is different from the first dopant (Para 0008; Zr, Hf and Ti), and an oxide comprising a same element as the second dopant has a higher dielectric constant than the dielectric constant of Al2Os3 (Para 0009).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claim 5, Bhat/Ahn discloses the capacitor of claim 4.
Bhat does not explicitly disclose wherein the second dopant comprises one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, and Lu.
In an analogous art, Ahn discloses wherein the second dopant comprises one of Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, and Lu  (Para 0008- Ti.).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claims, 6, 20, and 30, Bhat/Ahn discloses the capacitor of claim 4.
Bhat does not explicitly disclose wherein the first dopant and the second dopant are present in an amount greater than 0 at% and less than 50 at% in total in the doped Alz2O3 film.
In an analogous art, Ahn discloses wherein the first dopant and the second dopant are present in an amount greater than 0 at% and less than 50 at% in total in the doped Alz2O3 film (Para 0033- 0.1% - 33%).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to combine Bhat's disclosed inventions to form a doped Al2O3 layer  that can have improved insulation properties of Al2O3 (Para 0007).
With respect to claim 7, Bhat/Ahn discloses the capacitor of claim 1.
Bhat discloses wherein the bottom electrode directly contacts the dielectric film (36 directly contacts 34).
With respect to claim 14, Bhat/Ahn discloses the capacitor of claim 1.
	Bhat discloses wherein the dielectric film has a thickness of greater than 0 nm and less than 5 nm, and the doped Alz2O3 film has a thickness of greater than 0 nm and less than 2 nm (Para 0033).
With respect to claims, 15 and 24, Bhat/Ahn discloses the capacitor of claim 1.
Bhat discloses wherein the top electrode directly contacts a top surface of the doped Al2O3 film, and the dielectric film directly contacts a bottom surface of the doped Alz2Os3 film (fig. 1).
With respect to claim 16, Bhat/Ahn discloses the capacitor of claim 1.
	Bhat discloses wherein the top electrode comprises TiN, MoN, CoN, TaN, TiAIN, TaAIN, W, Ru, RuO2g, SrRuOs, Ir, IrO2, Pt, PtO, (Ba,Sr)RuO3 (BSRO), CaRuOs (CRO), (La,Sr)CoO3 (LSCO), or a combination thereof (Para 0035; TiN).
With respect to claim 42, Bhat discloses a semiconductor device comprising: the capacitor of claim 41 (Para 0002).
With respect to claim 43, Bhat discloses an electronic device comprising: the capacitor of claim 41 (Para 0002).

Claims 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhat/Ahn and further in view of Basceri et al. (US 2003/0168750, hereinafter Basceri).
With respect to claim 21, Bhat/Ahn discloses the semiconductor device of claim 17.
Bhat/Ahn does not explicitly wherein the bottom electrode comprises a metal nitride represented by MM'N, M is a metal element, M' is an element that is different from M, and N is nitrogen.
In an analogous art, Basceri discloses wherein the bottom electrode comprises a metal nitride represented by MM'N, M is a metal element, M' is an element that is different from M, and N is nitrogen (Para 0010; TiBN).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Bhat/Ahn's disclosed inventions by having wherein the bottom electrode comprises a metal nitride represented by MM'N in order to manufacture a semiconductor device according to required specifications.
With respect to claim 22, Bhat/Ahn discloses the semiconductor device of claim 21.
Bhat/Ahn does not explicitly wherein M is Be, B, Na, Mg, Al, Si, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po, Fr, Ra, Ac, Th, Pa, or U, and M' is H, Li, Be, B, N, O, Na, Mg, Al, Si, P, S, K, Ca, Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Ga, Ge, As, Se, Rb, Sr, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, In, Sn, Sb, Te, Cs, Ba, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, Tl, Pb, Bi, Po, Fr, Ra, Ac, Th, Pa, or U.
In an analogous art, Basceri discloses wherein M is B (Para 0010- TiBN) and M' is Ti (Para 0010- TiBN).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Bhat/Ahn's disclosed inventions by having wherein the bottom electrode comprises a metal nitride represented by MM'N in order to manufacture a semiconductor device according to required specifications.
With respect to claim 23, Bhat/Ahn discloses the semiconductor device of claim 21.
Bhat/Ahn does not explicitly disclose wherein, the metal nitride is represented by MxM',Nz, 0<x<=2, 0<y<=2, and0<z<=4. 
In an analogous art, Basceri discloses wherein, the metal nitride is represented by MxM',Nz, 0<x<=2, 0<y<=2, and0<z<=4 (Para 0010- TiBN).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Bhat/Ahn's disclosed inventions by having wherein the bottom electrode comprises a metal nitride represented by MM'N in order to manufacture a semiconductor device according to required specifications.

Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bhat/Ahn and further in view of Zhang et la. (US 2002/0140011, hereinafter Zhang).
With respect to claim 27, Bhat/Ahn discloses the method of claim 25.
Bhat/Ahn does not explicitly wherein the forming the doped Al2O3 film comprises depositing Al, O, and a same element as the first dopant on the dielectric film by an in-situ process, and the same element as the first dopant is Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, or Lu.
In an analogous art, Zhang discloses wherein the forming the doped Al2O3 film comprises depositing Al, O, and a same element as the first dopant on the dielectric film by an in-situ process, and the same element as the first dopant is Ca, Sr, Ba, Sc, Y, La, Ti, Hf, Zr, Nb, Ta, Ce, Pr, Nd, Gd, Dy, Yb, or Lu (para 0024).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Bhat/Ahn's disclosed inventions by adding Zhang’s disclosure in order to manufacture a semiconductor device according to required specifications.
Allowable subject matter
Claim 31 is allowed as amended.
Claims 32 – 40 are allowed by virtue of dependency on claim 31.
Claims 26 & 29 remained objected to as stated in Non-Final office action mailed on 02/17/2022.

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive.
Regarding claims 1 & 25 and similarly 41, applicant argues as follows:

    PNG
    media_image1.png
    554
    1012
    media_image1.png
    Greyscale

Examiner respectfully submits the following:
AHN discloses the following:

    PNG
    media_image2.png
    587
    876
    media_image2.png
    Greyscale

AHN and Bhat both discloses capacitor formation and doping is performed to facilitate formation of a high-purity aluminum oxide layer as taught above by AHN. It is unclear from applicants arguments as to why combination would not result an improved aluminum oxide layer.
Applicant further argues as follows:

    PNG
    media_image3.png
    512
    969
    media_image3.png
    Greyscale

Examiner respectfully submits the following:
Applicant’s claim language does not limit the claim language as to what method is used for the layer formation.
Therefore, for at least the reasons above, rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816